Citation Nr: 0908712	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right 
shoulder injury residuals.

2.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder with depressed mood (claimed as 
depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in August 2005 and February 2006 by the 
above Regional Office (RO).  The Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
August 2007.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran is assigned the maximum schedular rating 
assignable for his right (major) shoulder disability.  It is 
not shown to be manifested by functional loss equivalent of 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus.

2.  His right shoulder disability does not present an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

3.  Throughout the rating period on appeal, the Veteran's 
adjustment disorder with depressed mood has been manifested 
by chronic sleep difficulty and moderate, but daily 
depression.  These symptoms demonstrate occupational and 
social impairment, with no more than occasional decreases in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for right shoulder injury residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, DC 5201 (2008).

2.  The criteria for an initial disability rating in excess 
of 30 percent for adjustment disorder with depressed mood 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.130, DC 9435 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999). 


1.  right shoulder injury residuals

In an April 2004 rating action, service connection was 
granted for residuals of a right shoulder injury and 20 
percent evaluation was assigned under DC 5201 for limitation 
of motion of the arm.  In an August 2005 rating decision the 
evaluation was increased to 30 percent.  

Disabilities of the shoulder and arm are rated under DCs 5200 
through 5203.  38 C.F.R. § 4.71a (2008).  Normal ranges of 
upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Under DC 5201 limitation of motion of the major or minor arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the major arm midway between the side 
and shoulder level also warrants a 30 percent rating.  When 
motion is limited to 25 degrees from the side, a 40 percent 
rating is warranted for the major arm.  See 38 C.F.R. § 4.71.

In connection with his current claim is a July 2005 VA 
examination report.  At that time the examiner noted the 
Veteran's history of open reduction and internal fixation for 
a right shoulder fracture and acromioclavicular separation 
during service.  Since then the shoulder pain has worsened 
and range of motion has decreased.  Examination revealed a 
three-inch scar described as well healed nontender, flat and 
without keloid formation.  The Veteran had 50 degrees of 
abduction, with pain at 30 degrees and forward elevation to 
80 degrees, with pain at 70 degrees.  External rotation was 
limited by pain to 30 degrees and internal rotation limited 
by pain to 60 degrees.  With repetition, there was increased 
pain, but no further loss of motion due to pain, fatigue, or 
weakness.  The Veteran did not lift anything with his right 
arm which limited his daily activities, but did not interfere 
with his employment.  His symptoms were considered stable 
with no flare-ups.  X-rays revealed an old healed fracture 
deformity of the mid clavicle and upper scapula and surgical 
removal of the distal clavicle.  The diagnosis was status 
post operative residuals of injury to right shoulder with 
open reduction and internal fixation.  

During subsequent VA examination in June 2006, the Veteran 
complained of recurring episodes of sharp pain and chronic 
aching.  He had not had any periods of required bedrest, but 
did receive a steroid injection for an acute exacerbation of 
shoulder pain.  Radiological findings were consistent with 
infraspinatus tendinosis with a small articular surface tear 
of the posterior infraspinatus tendon and its attachment.  
There was also evidence of an old healed fracture deformity 
and distal clavicle resection and acromioplasty.  On 
examination there was no atrophy of the shoulder or arm.  
Range of motion was limited with abduction to 80 degrees with 
difficulty, and pain beginning at 35 degrees.  Forward 
elevation was to 90 degrees with pain at 70 degrees.  
External rotation was limited to 30 degrees and internal 
rotation was normal at 90 degrees.  Repetitive activity did 
not further reduce the range of motion.  There was a vertical 
scar across the right shoulder at the junction of the lateral 
third and medial two thirds of the clavicle.  There was a 
palpable defect at that point and tenderness in that area.  
There was no demonstrable effusion of the shoulder, but there 
was spasm and tenderness of the suprascapular musculature, 
which was not aggravated by repetitive motion.  

Based upon these findings, the RO, in an August 2006 rating 
decision, increased the Veteran's disability rating for his 
right shoulder to 40 percent.

Because the Veteran is presently receiving the maximum 
schedular rating available, a higher rating under DC 5201 is 
not assignable.  The Board further observes that, in light of 
the holding in Johnston v. Brown, 10 Vet. App. 80 (1997), he 
is not entitled to a higher rating under 38 C.F.R. §§ 4.40 
and 4.45 as 40 percent is the maximum rating available under 
DC 5201.  See also Johnson v. Brown, 9 Vet. App. 7 (1996).

The only rating codes that provide for evaluations greater 
than 40 percent are DC 5200 and 5202, but the evidence does 
not show that the Veteran has ankylosis of the scapulohumeral 
articulation or nonunion of the humerus (false flail joint), 
loss of the head of the humerus (flail shoulder), or fibrous 
union of the humerous.  38 C.F.R. § 4.71a.  The most recent 
evidence of record shows the Veteran was evaluated in a VA 
emergency room in late August 2007 for right shoulder pain 
after moving a piece of furniture.  The Veteran reported 
complaints of a loud pop followed by severe pain.  He was 
prescribed medication and given a sling.  The record does not 
otherwise provide findings beyond the acute exacerbation and 
thus does not serve to support a higher level of disability.  

The Board has also considered the Veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
August 2007.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
VA examinations.  But inasmuch as the objective evidence does 
not substantiate his subjective complaints, his testimony 
alone does not suffice to assign a higher rating.  There is 
no means to increase the rating based on the medical evidence 
of record.  


2.  adjustment disorder with depressed mood

In a February 2006 rating action, service connection was 
granted for adjustment disorder with depressed mood and a 30 
percent evaluation was assigned under DC 9435.  The Veteran 
has appealed the initial evaluation assigned.

Under DC 9435, a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, and thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The maximum schedular rating of 100 percent is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Service connection was based in part on complaints and 
clinical findings during a VA mental health consultation in 
2005.  At that time the Veteran had recently been fired after 
at least 15 years of employment due to pain from his service-
connected right shoulder.  His employment situation had 
caused significant stress in his life as a result of 
decreased income.  He reported decreased sleep, crying 
spells, feelings of helplessness, and poor concentration.  He 
denied any change in appetite, decreased energy, 
suicidal/homicidal ideation, hallucinations, panic attacks, 
anxiety, or social phobia.  He had good social support at 
home and was currently employed part-time.  The global 
assessment of functioning (GAF) score was 51.  

During VA examination in February 2006, the Veteran's primary 
problems were sleeping, and poor appetite with an approximate 
20 pound weight loss in the past six months.  He described 
his depression as mild, but daily.  He denied any anhedonia 
or suicidal/homicidal ideation.  The Veteran has been married 
for three years to his second wife and they get along well.  
He was recently terminated because of right shoulder 
problems.  He does some socializing and was active through 
his church.  On examination the Veteran was casually groomed, 
fully cooperative and his speech was within normal limits.  
He displayed considerable dysphoria and his mood was 
depressed with affect appropriate to content.  His thought 
processes and associations were logical and tight with no 
loosening of associations or confusion.  Memory was grossly 
intact and he was oriented in all spheres.  He did not report 
hallucinations, delusions, or suicidal/homicidal ideation.  
His insight and judgment were both adequate.  The clinical 
impression was adjustment disorder with depressed mood.  The 
GAF score was 47.  The Veteran's depression did not preclude 
employment and there was no impairment in social functioning, 
thought processing, or communicating.  

VA outpatient treatment reports dated in 2005 and 2006 
include records of individual therapy sessions with the 
Veteran reporting significant improvement.  Review of the 
counseling session notes indicates that he was attentive and 
open to treatment and demonstrated a willingness to 
participate toward stated goals.  He was fully oriented, 
neatly groomed and displayed a cheerful affect.  His main 
problem was depression and anxiety due to the limitations 
caused from his shoulder injury.  No other significant 
abnormalities were noted.  These records also show the 
Veteran was evaluated by a Vocational Rehabilitation 
counselor and found to be a good candidate for further 
vocational educational and training.  

During a personal hearing before the undersigned Veterans Law 
Judge in August 2007, the Veteran testified as to how 
adjustment disorder affected his daily life and impacted him 
both socially and occupationally.  He also described 
experiences, thoughts, and emotions due to his adjustment 
disorder that interfere in his daily functioning and 
relationships with others, particularly his wife and 
children.  

During VA examination in August 2008, the Veteran's main 
concern was difficulty providing for his five children and 
frustration that he could not be physically active with them.  
His appetite was generally good, but only slept fours hour at 
night due to right shoulder pain.  He was moderately 
depressed everyday, but denied anhedonia.  There was no 
suicidal/homicidal ideation.  Overall the Veteran and his 
wife got along fairly well and he particularly enjoyed his 
children.  He occasionally visits with family and friends.  
He tried to make some money by mowing lawns, but otherwise 
spent his time at home or outside.  On examination the 
Veteran was casually groomed and fully cooperative.  He was 
generally affable with good eye contact and speech was within 
normal limits.  His mood was generally euythmic with some 
depression and affect was appropriate to content.  Thought 
processes and associations were logical and tight with no 
loosening of associations and no confusion.  Memory was 
grossly intact and he was oriented in all spheres with no 
hallucinations or delusions.  Insight and judgment were both 
adequate.  

The pertinent evidence of record in conjunction with 
applicable law and regulations, describes a fairly consistent 
pattern of symptomatology and manifestation  productive of no 
more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The Veteran's subjectively reported complaints and 
descriptions of his adjustment disorder with depressed mood 
appear to be far worse than the objective clinical 
manifestations indicate, especially with respect to his 
degree of social adjustment.  The relevant treatment records 
in general show him to be a person who functions fairly well.  

Although the Veteran's constant depression is well 
documented, it is adequately compensated by the current 30 
percent rating under DC 9435.  The evidence does not show 
disturbance of affect or mood; circumstantial, 
circumlocutory, or stereotyped speech; difficulty 
understanding commands; or significant impairment of memory, 
judgment, abstract thinking or suicidal ideation.  No 
examiner has reported impairment of thought process, nor have 
they observed delusions, hallucinatory phenomenon or 
psychosis.  The Veteran's affect in general has been 
appropriate to mood.  It was repeatedly found that he was not 
suicidal or homicidal, and has required no inpatient 
psychiatric treatment.  His recent potential suicidal 
ideation, expressed in a June 2006 letter and during his 
August 2007 hearing, is obviously relevant consideration in 
evaluating the extent of psychiatric disability, however it 
is only one factor and may not be given decisive effect in 
determining the outcome of the appeal without regard to the 
other relevant factors specified in the law and regulations.  
Despite his suicidal ruminations, there were no active 
suicidal plans.  For the most part, the Veteran is generally 
functioning independently, appropriately, and effectively.  

The record shows a clear connection between adjustment 
disorder and interference with the Veteran's social 
interaction and ability to enjoy life, but it does not show 
that he necessarily has increased difficulty with, or an 
inability to, establish and maintain effective relationships.  
Despite his reports of problems with daily depression, he has 
the ability to establish and maintain effective relationships 
as is demonstrated by his positive relationships with his 
wife and children.  Therefore, his maintenance of 
relationships under these circumstances is inconsistent with 
the interpersonal relationship skills of a person suffering 
psychiatric symptomatology warranting a 50 percent disability 
rating.  

The Board also acknowledges that the Veteran's GAF score has 
most recently been assessed at 47 which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents 
serious symptoms (e.g., severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  While such a GAF score suggests a greater 
level of impairment than is contemplated by the current 30 
percent rating, the Veteran has manifested none of the 
symptoms typically considered indicative of that level of 
impairment.  

Simply stated, when considered in light of the actual 
symptoms demonstrated, the assigned GAF score does not 
provide a basis, alone, for assignment of a higher rating for 
the Veteran's adjustment disorder.  "There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, it must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the ratings assigned).  See 38 C.F.R. § 
4.126(a).

Therefore, the Board finds that the impairment due to 
adjustment disorder with depressed mood is more consistent 
with a 30 percent rating, and that the level of disability 
contemplated in DC 9435 to support the assignment of a 50 
percent rating are not met.  

Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
disabilities.  The evidence does not establish that his right 
shoulder injury residuals or adjustment disorder with 
depressed mood cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
The Board does not dispute the Veteran's contentions that his 
right shoulder disability has caused him to alter his 
lifestyle and restrict his activities.  Even so, such 
complaints have been taken into consideration in the assigned 
evaluation.  Indeed, during the course of the appeal his 
disability evaluation was increased to 40 percent under the 
Rating Schedule to reflect the degree of symptomatology and 
industrial impairment shown by the evidence of record.  

The Board has also taken into consideration the Veteran's 
contention that he is less productive in his employment 
because his right shoulder interferes with his work and that 
as a result he was terminated after more than 15 years of 
employment.  However, he continues in some form of part-time 
employment and has applied for and received vocational 
rehabilitation training to better his chances at employment.  
Review of the vocational rehabilitation folder shows there 
was no indication of any significant barriers to employment 
due to right shoulder impairment and there were no 
restrictions upon his activities from a psychiatric 
standpoint.  Rather it appears the Veteran's training program 
had been interrupted twice due to problems with satellite 
training and later because he did not meet academic 
standards.  There is no indication the Veteran's challenges 
with either service-connected disability had interfered with 
his ability to complete his rehabilitation program.  In fact, 
according to his vocational counselor the Veteran remained 
eligible for the program.  

In addition, there is no evidence that either service-
connected disability required hospitalization at any 
pertinent time during his appeal; rather, his treatment has 
been on an outpatient basis.  In light of the foregoing, the 
Veteran's claims do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against both claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2005 and November 2005 
that fully addressed the notice elements.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Although no longer required, the Veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the Veteran letters 
in June 2006 and December 2007 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  See 
also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once service 
connection is granted the claim has been substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Although with respect to his right shoulder claim the Veteran 
was not provided this more detailed notice in the 
aforementioned letters, he is found to have actual knowledge 
as to this point.  Throughout this appeal, he has discussed 
how his right shoulder symptoms affect his daily life and his 
ability to work.  Such assertions are found to demonstrate an 
understanding of the need to provide evidence regarding the 
impact of his service-connected right shoulder disability on 
his everyday life.  Therefore, to the extent that notice in 
this case does not entirely conform with Vazques-Flores, this 
is not found to prejudice the Veteran here.  Given his 
demonstrated understanding, the Board finds that it would not 
be beneficial to remand for a new notice letter.  

In addition, the essential fairness of the adjudication 
process was not affected by this error, as the Veteran was 
clearly notified of the rating criteria for rating the 
shoulder disability in the August 2006 SOC.  The October 2008 
SSOC readjudicated the increased rating claim, and provided a 
list of the evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulations, 
including the criteria for evaluation of the Veteran's right 
shoulder disability, and articulated the explanation for the 
decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated, and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
Veteran had actual knowledge of what information and evidence 
is needed to establish his right shoulder claim.  See 
Sanders, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Both service and 
post-service treatment records are in the claims file and the 
RO also obtained VA medical opinions where necessary.  Thus, 
it appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A rating in excess of 40 percent for right shoulder injury 
residuals is denied.

An initial rating in excess of 30 percent for adjustment 
disorder with depressed mood (claimed as depression) is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


